July 13, 1926.
On petition for Rehearing, August 23, 1926.
The opinion of the Court was delivered by
The order of his Honor, M.M. Mann, Circuit Judge, in this cause is full and clear, and, in our opinion his finding and holdings are in accord with law, equity, and justice. Let the order be reported in full.
We also agree with the order of Judge Mann settling the case for appeal.
It is the judgment of this Court that both the orders appealed from be, and the same are hereby affirmed.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES WATTS and STABLER concur. *Page 479